Citation Nr: 1533707	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-41 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, jet fuel inhalation, ionizing radiation, and/or asbestos exposure.

2. Entitlement to service connection for basal cell carcinoma of the forehead, to include as secondary to herbicide exposure, jet fuel inhalation, ionizing radiation, and/or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for prostate cancer and basal cell carcinoma of the forehead.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

In the instant matter, the Veteran contends that his various cancers are caused by herbicide exposure, inhalation of jet fuel, ionizing radiation, and/or asbestos exposure during active service.  He maintains that he was exposed to these risk factors by nature of his position as a proof technician and in-service assignment on a nuclear-equipped aircraft carrier between 1972 and 1974.  

A review of the record indicates that the Veteran's claims with respect to ionizing radiation and asbestos exposure have not been addressed by the RO.  

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has VA promulgated any specific regulations.  However, VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (Circular) provides guidelines for considering compensation claims based on exposure to asbestos. The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, Subpart ii, Chapter 2 Section C.  The Court has held that VA must analyze a claim of entitlement to service connection for asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432  (1993).

The United States Court of Appeals for Veteran's Claims (Court) has held that "neither Manual M21-1, nor the Circular creates a presumption of exposure to asbestos solely from shipboard service. Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000. 

To this end, on remand, the RO must determine whether the Veteran's military record demonstrates evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed diseases.

Likewise, with regard to his claims as secondary to ionizing radiation exposure,  both prostate cancer and skin cancers are considered "radiogenic diseases" for VA purposes.  See 38 C.F.R. § 3.311(b)(2) (2014).  When adjudicating a claim for a radiogenic disease based on potential ionizing radiation exposure, VA must ensure that the development required under 38 C.F.R. § 3.311 is undertaken.  The record does not indicate that the RO undertook any such development.  Thus, the RO must ensure proper development of the Veteran's ionizing radiation claim before the Board may fully adjudicate this claim. 

With regard to the Veteran's claims as secondary to herbicide exposure, a presumption of service connection is available for prostate cancer if the record shows that a veteran was exposed during service.  38 C.F.R. §§ 3.307, 3.309(e) (2014).  Here, the Veteran contends that he was stationed aboard an aircraft carrier for the majority of his active service.  He states that most of the time, his ship was stationed in the Mediterranean, however he recalls several occasions where the ship was diverted to waters off Southeast Asia; he is unable to provide specifics regarding those possible short assignments.  He also has submitted materials alleging that he is a potential "blue water veteran," implying that he was exposed to herbicides by virtue of service on a deep water vessel off the shores of the Republic of Vietnam.

In September 2010, the RO issued a statement of the case which denied the Veteran a presumption of herbicide exposure based on his service on a deep water vessel, in compliance with the findings of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), which required visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2014), or service in the "inland waterways" of Vietnam (also known as "brown water service") for a presumption of service connection.  See also VAOPGCPREC 27-97 (July 23, 1997).  However, in April 2015, the United States Court of Appeals for Veterans Claims (Court) issued an opinion in the matter of Gray v. McDonald, in which it found VA's definition of "inland waterways," to be irrational and not entitled to deference.  Gray v. McDonald, No. 13-3339, 2015 WL 1843053, at *7 (Vet. App. Apr. 23, 2015).

In the instant case, the record merely reflects that the Veteran was stationed aboard the U.S.S. Independence for some period prior to his separation from active service.  It does not address whether the U.S.S. Independence was stationed in the inland waterways near Vietnam at any point during the period the Veteran was aboard.  Neither does it indicate if the Veteran was assigned to any other vessel during his active service which may be subject to a presumption of herbicide exposure in light of the finding in Gray.  Thus, on remand, the RO should obtain the Veteran's military personnel records to assess the location of his various ship-board assignments throughout active service.  

Finally, the Board notes that VA's duty to provide a medical examination or opinion is triggered when there is insufficient evidence to decide the claim, but (A) contains competent evidence of a currently diagnosed disability; (B) establishes that the Veteran suffered and event, injury or disease in service; and (C) indicates that there may be an association between the current disability and the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2014).  That the disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has an established diagnosis of basal cell carcinoma and prostate cancer.  Likewise, he served as a proof technician aboard an aircraft carrier, where the Board finds it reasonable that he would have been exposed to jet exhaust fumes.  The Veteran has also submitted information published by the Agency for Toxic Substance and Disease Registry regarding Jet Fuels JP-5 and JP-8. While that publication indicated that no carcinogenicity studies on these jet fuels are available in humans, skin tumors were seen in mice when their shin was exposed to jet fuel JP-5 for 60 weeks.  While this certainly does not provide proof of a nexus between the Veteran's  claimed cancers and any exhaust fume exposure in service, it does at least indicate that the two "may be associated," in light of the low threshold standard for obtaining a medical opinion.  

Further, should the additional development discussed above show any evidence of asbestos exposure while in active service, an etiology opinion would be necessary.  Likewise, because basal cell carcinoma is not among the diseases associated with exposure to herbicide agents under 3.309(e), if herbicide exposure is found, then a VA examination to assess that condition must be conducted as well.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (finding that if herbicide exposure is established, but a presumptive disease is not present, a veteran may still pursue direct service connection by showing that it is at least as likely as not that his non-presumptive disease was caused by his herbicide exposure).  Accordingly, the Board finds that, on remand, the Veteran should be provided with a VA examination to assess the etiology of the Veteran's basal cell carcinoma and prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is compliant with the current notice requirements for service connection for his basal cell carcinoma and prostate cancer based upon exposure to asbestos and ionizing radiation under 38 C.F.R. § 3.311.  

2.  Contact the National Personnel Records Center, or any other appropriate agency, to obtain the Veteran's service personnel records, to assist in determining whether the Veteran's various claimed exposures throughout service may be verified.  

The AOJ should assess whether the Veteran's records demonstrate that the Veteran was exposed to ionizing radiation while in service, particularly in light of his in-service occupation as a proof technician aboard a nuclear-capable aircraft carrier.  

The AOJ should also assess the Veteran's possible exposure to asbestos taking into consideration his military occupation and his areas of assignments.

The AOJ should also assess the location of the Veteran's various ship-board assignments, and whether any of those assignments would give rise to a presumption of herbicide exposure based on location, in light of the holding in Gray.  

A negative reply should be requested from each agency contacted if the requested records are not available.  

3.  Then, undertake the development actions required under 38 C.F.R. § 3.311 for both claims.  

4.  Thereafter, schedule the Veteran for a VA examination to assess the possible etiology of his prostate cancer and basal cell carcinoma.  The claims file should be provided to and reviewed by the examiner chosen to conduct the examination.  The examiner must be advised of any corroborated asbestos or herbicide exposure the Veteran had during active service.

After reviewing the evidence of record and conducting any testing deemed necessary, the examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's basal cell carcinoma and/or prostate cancer is related to exposure to jet fuel inhalation, or any corroborated asbestos or herbicide exposure during active service.  

A complete rationale is requested for any opinion given and should include citation to evidence in the record, medical treatise evidence, or known medical principles.  

5.  Thereafter, readjudicate the claims on appeal in light of all development and evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




